DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.  Claim(s) 1-6, 11, 20-21 and 23 is/are pending and under examination.
Applicant's arguments regarding 35 USC 103 filed 7/18/22 have been fully considered, and based on the amendment the previous rejection under 35 USC 103 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 11, 20-21 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.11111
Claim 1 includes the limitation “receiving coffee consumption data from a consumption sensor of a home coffee machine, the consumption sensor configured to automatically: (i) detect consumption of coffee by the user; and generate the coffee consumption data from the detected consumption of coffee by the user”.  Similarly, claim 23 includes the limitation “a home coffee machine comprising a consumption sensor configured to automatically: (i) detect consumption of coffee by the user and (ii) generate consumption data from the detected consumption of coffee by the user”.  The plain and ordinary meaning of the term “consumption” with respect to a beverage such as coffee is to drink said coffee.  Thus, it is unclear how the recited “consumption sensor” of the recited home coffee machine in each of claim 1 and 23 achieves the result of detecting consumption or drinking of the coffee from the home coffee machine as neither the claims nor the written description provides sufficient explanation for how this is achieved.  For example, if a person pours a cup of coffee from the home coffee maker and walks away from the home coffee maker without drinking it until they are in another room, it is not clear how the sensor of the home coffee machine would detect that consumption of coffee by the user.  Even if the user pours a cup and immediately drinks said cup, the written description of the present invention merely states that “the coffee maker may comprise a volume sensor, a pour sensor, a motion sensor, or any of a variety of other monitors or sensors to obtain information about coffee creation and/or consumption” (par. 0045; 0059) with no further explanation how any of these sensors actually is arranged on said home coffee maker or performs the task of detecting the user actually consuming or drinking said coffee (as opposed to simply pouring the coffee).  Moreover, a volume sensor, pour sensor, or motion sensor merely detect volume, pour, or motion information, and thus it is not clear how generically sensing volume, pour or motion equate to the actual consumption of the coffee from the home coffee machine, and the written description provides no further explanation how any of these sensors would detect such an event.  Examiner further notes that in Applicant’s response filed 8/1/22, Applicant clearly distinguishes between tracking how much coffee is dispensed from a coffee maker with how much coffee is actually consumed (see page 11, stating that “Additionally, Lee in view of Jaeger and/or Telang only discloses tracking vending of an item by the vending machine, not consumption of an item. The vending machine of Telang cannot know, for example, that the vended item is consumed, and thus Telang cannot comprise a consumption sensor. In contrast, the claimed home coffee machine monitors and detects coffee consumption by the user”).  Thus, dispensing coffee is not the same as actually consuming coffee, according to Applicant’s statement.  Therefore, claim 1 and 23, and the dependent claims thereof based on their incorporation by reference are deemed indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 11, 20-21 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes the limitation “receiving coffee consumption data from a consumption sensor of a home coffee machine, the consumption sensor configured to automatically: (i) detect consumption of coffee by the user; and generate the coffee consumption data from the detected consumption of coffee by the user”.  Similarly, claim 23 includes the limitation “a home coffee machine comprising a consumption sensor configured to automatically: (i) detect consumption of coffee by the user and (ii) generate consumption data from the detected consumption of coffee by the user”.  The plain and ordinary meaning of the term “consumption” with respect to a beverage such as coffee is to drink said coffee.  The manner of how the “consumption sensor” of the recited home coffee machine in each of claim 1 and 23 achieve the result of detecting consumption or drinking of the coffee from the home coffee machine is not disclosed with sufficient detail either in the claims or written description.  For example, if a person pours a cup of coffee from the home coffee maker and walks away from the home coffee maker without drinking it until they are in another room, it is not clear how the sensor of the home coffee machine would detect that consumption of coffee by the user.  Even if the user pours a cup and immediately drinks said cup, the written description of the present invention merely states that “the coffee maker may comprise a volume sensor, a pour sensor, a motion sensor, or any of a variety of other monitors or sensors to obtain information about coffee creation and/or consumption” (par. 0045; 0059) with no further explanation how any of these sensors actually is arranged on said home coffee maker or performs the task of detecting the user actually consuming or drinking said coffee (as opposed to simply pouring the coffee).  Moreover, a volume sensor, pour sensor, or motion sensor merely detect raw data related to volume, pour, or motion information, and thus it is not clear how generically sensing volume, pour or motion equate to the actual consumption of the coffee from the home coffee machine, and the written description provides no further explanation, algorithm, or steps for how any of these sensors would detect such an event.  Examiner further notes that in Applicant’s response filed 8/1/22, Applicant clearly distinguishes between tracking how much coffee is dispensed from a coffee maker with how much coffee is actually consumed (see page 11, stating that “Additionally, Lee in view of Jaeger and/or Telang only discloses tracking vending of an item by the vending machine, not consumption of an item. The vending machine of Telang cannot know, for example, that the vended item is consumed, and thus Telang cannot comprise a consumption sensor. In contrast, the claimed home coffee machine monitors and detects coffee consumption by the user”).  Thus, dispensing coffee is not the same as actually consuming coffee, according to Applicant’s statement. Because the written description fails to disclose with sufficient detail how a consumption sensor of a home coffee machine detects actual consumption of coffee by a user, one of ordinary skill in the art would reasonably conclude that the Applicant did not have possession of the claimed invention at the effective filing date.  Thus, the written description requirement is not met.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-6, 11, 20-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 23 defined as a system) or process (claims 1-6, 11, and 20-21 defined as a method), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by a combination of mental process (i.e., through observation and/or evaluation) and certain methods of organizing human activity (i.e., interpersonal interaction or instructions between two individuals). This includes: a method for providing a consumption threshold to a user about consumption of coffee, the method comprising the steps of: receiving, from the user, physiological data about the user's blood pressure and/or heart rate; receiving coffee consumption data; detect consumption of coffee by the user and generating the coffee consumption data from the detected consumption of coffee by the user; receiving one or more goals from the user; generating, based on the received one or more goals from the user, a coffee consumption threshold; providing the generated coffee consumption threshold to the user;  receiving information about the user, wherein the information comprises the coffee consumption data and the physiological data about the user’s blood pressure and/or heart rate; updating, based on the information about the user, the coffee consumption threshold; and providing the updated coffee consumption threshold to the user; wherein the information about the user further comprises the user's schedule; wherein the coffee consumption threshold is updated a plurality of times during a 24-hour period; wherein the coffee consumption threshold comprises a minimum consumption threshold, a maximum consumption threshold, and/or an optimal consumption threshold; wherein the coffee consumption data comprises at least one of an amount of the coffee consumed and a time of consumption of the coffee consumed; wherein the updating step is based at least in part on either an activity level of the user or an estimated amount of the coffee in the user’s body; wherein the step of generating a coffee consumption threshold comprises analyzing at least two goals provided by the user, wherein the at least two goals will result in at least two different coffee consumption thresholds, and determining the new threshold by selecting one of the at least two different coffee consumption thresholds; wherein the step of updating the maximum and/or minimum coffee consumption threshold comprises prioritizing the received one or more goals from the user, and wherein the updating step utilizes the prioritized goals to update the maximum and/or minimum coffee consumption threshold; wherein: the step of generating a coffee consumption threshold comprises generating a minimum consumption threshold and/or a maximum consumption threshold; and the step of updating the coffee consumption threshold comprises updating the maximum and/or minimum consumption threshold.  Claim 23 recites a system claim with the similar functionality recited in the method of claim 1, including: obtain physiological data about the user’s blood pressure and/or heart rate; Serial No.: 16/326,558-5 - detect consumption of coffee by the user and generate consumption data from the detected consumption of coffee by the user; receive one or more goals from the user; generate, based on the received one or more goals from the user, a maximum and/or minimum coffee consumption threshold; receive the coffee consumption data and the physiological data; and update, based on the information about the user's consumption of the coffee and the physiological data about the user, the coffee consumption threshold; and provide the generated coffee consumption threshold and updated consumption threshold to the user.  For example, the steps of receiving and providing relate to an interpersonal interaction where one person requests and receives or observes information from another person.  Further, the generating and updating steps relate to a mental process that could be practically performed in the human mind and/or using pen and paper as an aid to complete.  This process is defined by steps for creating and providing individualized recommendations to users about a goal they want to achieve, such as meeting a dietary goal.  Therefore, the claimed step falls into at least one of the judicial exception groupings. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of these limitations. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of the consumption device including a consumption sensor and either a wearable device or a coffee machine in this claim negate the mental nature of these limitations because the claims here merely uses these components as a tool to perform the otherwise mental process and interpersonal interaction. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining various steps or functions identified as the abstract idea above by a smartphone or via a display of the smartphone; receiving physiological data including blood pressure and/or heart rate from a sphygmomanometer, a photoplethysmogram (PPG) sensor, and/or an ECG-based heart rate sensor of a wearable device worn by the user; receiving coffee consumption data from a consumption sensor of a home coffee machine, the consumption sensor configured to automatically perform the steps identified as the abstract idea above; defining the system as further comprising a wireless network in communication with the wearable device and the home coffee machine; and a smartphone configured to obtain or receive, via the wireless network, the physiological data from the wearable device the consumption data from the home coffee machine; and wherein the smartphone further comprises a processor and display configured to perform the steps defined by the judicial exception above) are recited at a high level of generality with no details whatsoever beyond identifying the additional elements by name in conjunction with result-based functionality.  Defining the method and system as being performed by a “smartphone comprising a processor and display” is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Moreover, defining the claimed data being from “a sphygmomanometer, a photoplethysmogram (PPG) sensor, and/or an ECG-based heart rate sensor” of a “wearable device”, or “automatically” from “a consumption sensor of a home coffee machine” is also recited at a high level of generality with no details whatsoever defining these components in a technical manner that could be interpreted as a particular machine or improvement to the machine, and thus amount to insignificant pre-solution activity because they merely perform the generic function of data gathering.  For example, the recited consumption sensor of a home coffee machine is recited for data collection that is also practically performed by mental processes including observation.  Further, the recited blood pressure/heart rate sensors are not defined beyond identifying them by name, and could be practically performed through an interpersonal interaction by taking a person’s pulse by hand.  Thus, these limitations amount to insignificant pre-solution activity, as the sensor is recited at a high level of generality (no details other than it’s a sensor) for the sole purpose of data collection necessary to perform the subsequent steps and without any further detail defining any particular arrangement or configuration of sensors, nor any particular detail defining how the raw sensor data is manipulated.  Thus, the recited sensor is merely replacing a mental observation with a generic sensor, and thus not a technical improvement or particular machine.  Likewise, providing the result of the evaluation to the user via a display of a smartphone amounts to insignificant post-solution activity, which again is recited at a high level of generality with no apparent improvement to the display system itself or any particular machine defining the display.  Rather, the smartphone is a generic device comprising a display that is recited to display content that could be practically performed by using pen and paper to convey information.  Finally, it should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the consumption device including a consumption sensor recited for performing the above steps does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). In this case, the claimed additional element defining the technological environment in which the abstract idea is implemented is analogous to how a person would perform the same steps or functions, with the exception of generic computer-implementation.  But for these generic components, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper, through a one-on-one interaction between individuals.  Thus, these additional elements when considered individually and in combination do not amount to an improvement in their functionality or other technology, nor do they represent a particular machine.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons under Step 2A, Pong Two above, the additional elements, do not offer meaningful limitations beyond generally linking the mental process and interpersonal interaction in a generic technological environment.  The claim is silent as to any particular structure or any specific definition defining the how function or step is performed which could be interpreted as a technological improvement.  Based on the generic manner which the claim is defined, the function or step claimed is interpreted as covering every conceivable means or manner of achieving the claimed result, and thus covers well-known, routine and conventional means as evidenced by Applicant’s specification (par. 0025 stating that computer includes conventional microprocessors).  As explained with respect to Step 2A Prong Two, the claims define the method and system as performed by a consumption sensor of a home coffee machine amounts to insignificant pre-solution data gathering activity, as the sensor could be any sensor capable of detecting consumption and is silent as to any particular structure or particular method of using the raw data, and the recited home coffee machine is equally as generic.  The specification of the present application even states that consumption data may be collected a variety of ways, including “from the user via a manual input” (par. 0039), thus illustrating that the function can be practically performed by human analog.  Likewise, the specification describes an embodiment of the “coffee machine” not collecting and sharing consumption information, which is thus interpreted as a conventional coffee machine, and the claimed sensor types for collecting physiological data are understood to be conventional sensors which are appended to the function of receiving physiological data including blood pressure and/or heart rate, a task that is practically capable of being performed by hand, and thus merely automating a manual task using conventional sensor equipment.  Likewise, the recited display amounts to insignificant post-solution activity, which is recited merely to display information with no particular machine or arrangement of content that could be reasonably interpreted as a technical improvement or particular machine.  Moreover, the recited device comprising a wearable device or consumption monitoring device comprising a home coffee machine are merely identified by name in conjunction with a desired result, but lack any definition that could be interpreted as an improvement in technology.  Rather, the recitation of a computer or device, smartphone, wearable device, sensors, and home coffee machine in the claims performing the recited steps automatically amounts to mere automation of a manual process (such as a human observer watching another human user consume food or beverage such as coffee and give feedback as claimed by talking to each other), which the courts have held to be insufficient in showing an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Additionally, receiving or transmitting data over a network, as is recited in the present claims, is recognized by the courts has a well-understood, routine and conventional function when they are claimed in a merely generic manner, again as is recited in the present claims.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-6, 11, 20-21 and 23 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. All of Applicant’s arguments which are incorporated by reference from previous Applicant responses are not persuasive for the reasons provided in the Examiner’s previous response to arguments, which are also incorporated herein by reference.
In response to Applicant's argument (that Applicant respectfully asserts that the claims - as previously submitted and as currently amended - are directed to physical devices that perform functionality constrained by the physicality of those devices, rather than to an abstract mental process that might tangentially involve a physical device), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  Further, this is the same argument Applicant set forth in the previous response and accordingly shown to be unpersuasive in Examiner’s response to arguments, which are thus incorporated herein by reference.  Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.
In response to Applicant's argument (that In the current amendment, Applicant has further emphasized that the claims are directed to a coffee consumption monitoring and thresholding system, rather than to an abstract method), citing to claim 23 including bolded physical structure, Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  Further, the physical structure claimed is recited at a high level of generality with no further details beyond identifying each component by name in conjunction with steps which are otherwise practically capable of being performed by mental processes and/or certain methods of organizing human activity.  To the extent specific sensors are claimed, these are merely performing insignificant pre or extra solution data gathering activity, as the claims are silent as to any particular structure, configuration of sensors, or how the sensor data is manipulated.  Each of these components which Applicant emphasizes in claim 13 by bolding are generic devices recited in conjunction with a result to be achieved which include the words that are not bolded in Applicant’s argument.  Examiner’s position is not that these physical elements are an abstract idea, but rather that they do not amount to a particular machine or technical improvement thereof, but rather merely define a generic technological environment which simply automate the process that is otherwise capable of being performed by a human through mental observation, evaluation, judgement and opinion, as well as a personal interaction between two individuals, and the claims lack any technical detail defining anything that constitutes a technical improvement.   Rather, each of the identified (by bold) elements is merely identified by name and defined as being “configured to” perform the steps which are identified as the abstract idea in the rejection above.  Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.
In response to Applicant's argument (that Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. For example, the claims recite a home coffee machine comprising a coffee consumption sensor, the coffee consumption sensor configured to: (i) detect consumption of the coffee by the user and (ii) generate consumption data from the detected consumption of the coffee by the user. The coffee consumption sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect an action that indicates consumption of coffee by the user, and to generate coffee consumption information in response to detecting that action. Further, the user interface of the smartphone communicates actionable information to the user. This provides a very real and practical application of the claimed method and system. Thus, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  Further, a coffee machine sensor as claimed is merely identified by name alone in conjunction with steps that are identified as constituting the abstract idea in the rejection above.  The lack of any further detail shows it is not a specialized, non-generic sensor.  This is further evidenced by Applicant’s specification (see par. 0043, for example) defining non-limiting examples of such sensor as a volume sensor, a pour sensor, a motion sensor, or any of a variety of other monitors or sensors to obtain information about coffee creation and/or consumption.  Thus, it is simply any monitor or sensor capable of performing a basic function of obtaining information about coffee creation and/or consumption, the opposite of a specialized, non-generic sensor.  Furthermore, the act of communicating actionable information describes certain methods of organizing human activity, such as one person talking to another, and the recited “smartphone”, which is recited at a high level of generality with no technical detail whatsoever, defines the field of use of the abstract idea.  As the courts have held, an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer, as is the case here.  Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.
In response to Applicant's argument (that the claims recite a very specific and concrete physical system rather than an abstract mental process, or generically recited components. The system recited in the claims comprises at least, for example: (i) a wearable device with a specific sensor configured to obtain specific sensor data about the user; (ii) a home coffee machine comprising a specific coffee consumption sensor; (iii) a wireless network in communication with the wearable device and the home coffee machine; (iv) a smartphone in communication with the wireless network and comprising a processor and a display), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  Further, this argument by Applicant is identical to the previous argument filed by Applicant, but Applicant has merely added additional generic structures.  Moreover, the Applicant merely concludes these define a “very specific and concrete physical system” with no further explanation.  The claims also provide no further technical detail beyond identifying them by name alone in conjunction with a result to be achieved.  As provided in previous response to arguments and the rejection above, the functionality appended to each of these additional elements merely describes a process that is practically capable of being performed by human analog, through mental process and/or certain methods of organizing human activity, and thus not significantly more than the abstract idea.  Thus, Examiner directs Applicant to the previous response to arguments, which is incorporated herein by reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715